[ex101andrewdreskinstrate001.jpg]
DocuSign Envelope ID: 185E8AC0-BC6C-4A7B-A634-894BCF95BA82 STRATEGIC ADVISORY
AGREEMENT This STRATEGIC ADVISORY AGREEMENT (this “Agreement”) is entered into
between Andrew Dreskin (“Advisor”), and Eventbrite, Inc., a Delaware corporation
(“Eventbrite”), (collectively referred to as the “Parties”) and is effective as
of the later of the dates set forth beneath the signatures below (“Effective
Date”). WITNESSETH: WHEREAS, Advisor hereby agrees to provide to Eventbrite, an
events technology platform, services related to sales for the Music Business
Unit, as described in Appendix A (the “Services”), and in return for the
Services, Eventbrite will pay Advisor at the negotiated rate set forth in
Appendix A; NOW, THEREFORE, in consideration of the mutual promises and
covenants contained in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows: 1. Relationship of the Parties. A. Eventbrite desires
to enter into this Agreement with Advisor for the performance of Services.
Advisor is not an employee, agent, partner or joint venture of Eventbrite.
Advisor may negotiate but not sign agreements on behalf of Eventbrite. From time
to time upon request of Eventbrite, Advisor will provide evidence of
self-employment and tax registration as Eventbrite may request and such delivery
shall be a condition precedent to the payment of fees hereunder. B. Advisor is
not eligible to participate in any of Eventbrite’s employee benefit plans,
fringe benefit programs, group insurance arrangements or similar programs,
except Eventbrite’s 2010 Stock Purchase Plan. Eventbrite shall not provide
workers’ compensation, disability insurance, Social Security or unemployment
compensation coverage, or any other statutory benefit to Advisor. It is further
expressly understood that Advisor’s compensation under this Agreement shall
consist, in its entirety, of fees outlined in Appendix A. C. Advisor has the
sole right to control the manner, method, mode, and means of performing Services
under this Agreement and is free to ignore any and all suggestions that
Eventbrite may offer to Advisor. Advisor has the right to determine all
equipment and supplies needed to perform the Services and Advisor shall bear all
expenses associated with the purchase, operation and maintenance of equipment
and supplies that Advisor deems necessary. D. Advisor will not be required to
attend any meetings or group meetings of any kind, will not be subject to rules
applicable only to Eventbrite employees, and will not be required to submit any
time reports. 2. Representations and Warranties. A. Advisor represents and
warrants to Eventbrite that Advisor shall comply at Advisor’s expense with all
applicable provisions of workers’ compensation laws, unemployment compensation
laws, national insurance and social security laws, foreign, US federal, state
and local income tax laws, and all other applicable laws, regulations and codes
in performing Services under this Agreement. Advisor will be solely responsible
to pay any and all state and/or federal income, social security and unemployment
taxes for Advisor and Advisor’s employees and will indemnify and hold harmless
Eventbrite from and against all claims, damages, losses, liabilities,
settlements, attorneys’ fees, costs and expenses arising out of or in connection
with Advisor’s failure to pay any such income, social security and unemployment
taxes. B. Advisor further represents and warrants to Eventbrite that the
Services by Advisor will not intentionally violate or infringe any copyright,
patent, trade secret or other legal obligation or right, and that use of the
Services by Eventbrite will not require a license and/or payment of any
additional fee and Advisor has obtained all licenses, permits and other
authorizations required to perform the Services. Advisor shall make a best
effort to ensure that such licenses, permits and/or other authorizations remain
in force during the Term of the Agreement. C. Eventbrite will indemnify, defend
and hold harmless Advisor and Advisor’s employees, contractors, agents, or 1
Advisor has read and understands this page: _________________________



--------------------------------------------------------------------------------



 
[ex101andrewdreskinstrate002.jpg]
DocuSign Envelope ID: 185E8AC0-BC6C-4A7B-A634-894BCF95BA82 representatives from
and against all claims, damages, losses, liabilities, settlements, attorneys’
fees, costs and expenses arising out of or in connection with Advisor’s ordinary
performance of the Services under this Agreement except to the extent caused by
Advisor’s willful gross misconduct. 3. Assignment. A. Although this Agreement is
executed solely with Advisor, it is not a personal services contract. Advisor,
without prior notice or approval of Eventbrite, may employ or contract with any
other person to assist in the performance of this Agreement. Advisor shall be
solely responsible for the performance of this Agreement and for all legal
obligations, liabilities, and expenses arising therefrom. Any contractor shall
be under the exclusive control of Advisor and Advisor shall be responsible for
each contractor, or for any act or omission of any contractor. Advisor will
ensure that Advisor’s contractors, employees and others involved in the
Services, if any, are bound in writing to the foregoing, and to all of Advisor’s
obligations under this Agreement. B. Notwithstanding the foregoing, this
Agreement is not assignable by Advisor. Consistent with Advisor's right to hire
employees and contract with contractors when Advisor deems it necessary, Advisor
agrees that Advisor’s attention to fulfilling Advisor’s contractual obligations
was a substantial inducement to Eventbrite to sign this Agreement; therefore,
Advisor agrees to devote such time as Advisor deems necessary to fulfill
Advisor’s obligations under this Agreement. Eventbrite may fully assign and
transfer this Agreement in whole or part. This Agreement shall inure to the
benefit of the successors and assigns of Eventbrite, and is binding upon
Advisor’s heirs, executors and legal representatives. Eventbrite will require
any successors or assigns to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Eventbrite would be
required to perform it if no such succession or assignment had taken place. 4.
Fee. A. In exchange for the Services, Eventbrite will compensate Advisor at the
negotiated rate stated in Appendix A. B. If Advisor believes any payment of fees
is not accurate, Advisor agrees to notify Eventbrite in writing within fourteen
(14) days of the payment provided Advisor. Failure to timely notify Eventbrite
in writing waives any claim that the amount paid was inaccurate. Eventbrite
agrees to remedy the error within fourteen (14) days following receipt of
written notification of a claimed error, or will notify Advisor within that time
that it disputes the claim of error. 5. Risk of Loss. Advisor bears the risk of
loss incurred as a result of Advisor’s obligations under this Agreement,
including, but not limited to, indemnification obligations, damages for breach
of this Agreement, and obligations and liabilities incurred to Eventbrite,
contractors and third parties. Eventbrite makes no guarantee that Advisor will
make a profit as a result of performing its obligations under this Agreement.
Whether Advisor incurs a loss or makes a profit will be determined by Advisor’s
business judgment in managing the manner, method, mode, and means of operations
chosen by Advisor. 6. Confidential Information. A. Definition. “Confidential
Information” means any information applicable or relevant to the business of
Eventbrite or applicable or relevant to the business of any third party, which
may be made known to Advisor by Eventbrite or by any third party or learned by
Advisor in the context of the relationship between the Parties, whether prior to
or following the execution of this Agreement. By way of illustration, but not
limitation, Confidential Information includes any and all Eventbrite Inventions
(as defined below), technical and non-technical information including patent,
copyright, trade secret, and proprietary information, techniques, sketches,
drawings, models, inventions, know-how, processes, apparatus, equipment,
algorithms, software programs, software source documents, and formulae related
to the current, future and proposed products and services of Eventbrite, and
includes, without limitation, information concerning research, experimental
work, development, design details and specifications, engineering, financial
information, procurement requirements, purchasing, manufacturing, customer
lists, business forecasts, sales and merchandising, marketing plans and
information, and information regarding other Advisors. Confidential Information
shall not include any information that: (i) is or becomes generally used in the
industry or publicly available through lawful means and absent any wrongful
conduct by Advisor or others; (ii) was known by Advisor or lawfully in his
possession prior to disclosure to him by Eventbrite; (iii) is independently
developed or lawfully disclosed to Advisor by a third party that is unrelated to
Eventbrite and is not bound by obligations of confidentiality to Eventbrite with
respect thereto; or (iv) is independently developed by Advisor outside the
course and scope of providing the Services to Eventbrite, without the use of
Eventbrite’s proprietary information or resources, and unrelated to Eventbrite’s
business. B. Duties Regarding Non-Disclosure. Advisor warrants and agrees to
keep all Confidential Information in strict confidence and shall not disclose
such Confidential Information to any third party, except as necessary in
providing the Services, and shall use reasonable best efforts to protect such
Confidential Information (including, without limitation, reasonable precautions
Advisor employs with respect to Advisor’s own confidential materials). Advisor
shall use Confidential Information in a legal and proper manner consistent with
the terms of this Agreement and only as may be necessary in the ordinary course
of performing Advisor’s duties under 2 Advisor has read and understands this
page: _________________________



--------------------------------------------------------------------------------



 
[ex101andrewdreskinstrate003.jpg]
DocuSign Envelope ID: 185E8AC0-BC6C-4A7B-A634-894BCF95BA82 this Agreement.
Advisor’s internal disclosure of Confidential Information shall be only to those
employees, contractors or agents having a need to know such information in
connection with this Agreement and only insofar as such persons are bound by a
nondisclosure agreement consistent with this Agreement. Advisor shall promptly
notify Eventbrite of any unauthorized disclosure or use of Confidential
Information by any person and/or entity. This Agreement imposes no obligation
upon Advisor with respect to Confidential Information that Advisor can establish
by legally sufficient evidence that such information is or becomes generally
known to the public without violation of this Agreement or without a violation
of an obligation of confidentiality owed to Eventbrite or a third party. In
addition, Advisor may disclose Confidential Information that is specifically
required by law, subpoena, court order or other legal process or in any legal
dispute between the parties, provided that Advisor shall have given Eventbrite
reasonable notice and opportunity to object prior to such disclosure, except
where requiring such prior notice is contrary to applicable law. Notwithstanding
any other provision in this Agreement, nothing prohibits Advisor from disclosing
his role as an Advisor to Eventbrite, the general nature of the Services
provided under this Agreement or the terms of this Agreement. C. Ownership
Interest in Confidential Information. All Confidential Information is provided
“as-is” and Eventbrite makes no representation or warranty of any kind express
or implied, with respect to the suitability, accuracy or non-infringement of
third party rights. Eventbrite shall at all times retain sole and exclusive
title to, ownership of, and all right in and control over the use of all
Confidential Information. Nothing in this Agreement is intended to grant any
rights or license to Advisor under any intellectual property rights of
Eventbrite, nor shall this Agreement grant Advisor any rights in or to any
Confidential Information, except the limited right to use such information in
accordance with this Agreement. Upon termination of this Agreement or at the
request of Eventbrite from time to time before termination, Advisor will deliver
to Eventbrite all written and tangible material in Advisor’s possession
incorporating any Confidential Information or otherwise relating to Eventbrite’s
business; provided, however, that, subject to Advisor’s continuing
confidentiality obligations under this Agreement, Advisor may retain any
communications, information or documents exchanged by email or other form of
electronic communication. D. Non-Solicit. As additional protection for the
Confidential Information, during the term of this Agreement and for a period of
one (1) year thereafter, Advisor will not, directly or indirectly, solicit,
encourage, or cause others to solicit or encourage any employees, contractors or
customers of Eventbrite to terminate or otherwise materially change their
relationship with Eventbrite. E. No Competition. Advisor agrees that, during the
term of this Agreement, Advisor will not engage in any activity that is in any
way competitive with the business or demonstrably anticipated business of the
Company, assist any other person or organization in competing with any business
or demonstrably anticipated business of the Company, or engage in any other
activities that could reasonably be determined to conflict with or undermine
Advisor’s obligations to the Company. Notwithstanding the above, nothing in this
Agreement prohibits Advisor from making any personal investments, entering into
other business relationships with third-parties, or providing any non-competing
consulting, employment or other services, either during or after the term of
this Agreement. F. No Solicitation of Customers. Advisor agrees that for a
period of twelve (12) months following the term of this Agreement, he will not
use any Confidential Information of the Company to negatively influence any of
the Company’s clients or customers from purchasing Company products or services,
or to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly to any purchase of products and/or services
to any person, firm, corporation, institution or other entity in competition
with the business of the Company. 6. Inventions. “Inventions” means any and all
new or useful art, discovery, improvement, technical development, or invention
whether or not patentable, know-how, designs, works of authorship, maskworks,
trademarks, formulae, processes, manufacturing techniques, trade secrets, ideas,
artwork, software or other copyrightable or patentable works related to
Eventbrite’s business or the reasonably anticipated future business of
Eventbrite, created in the course of providing the Services under this
Agreement. To the extent allowed by applicable law, for the purposes of this
Agreement, the term “Inventions” (and the assignments and licenses under this
Section 7) shall include (and Advisor hereby expressly waives) all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights,” “artist’s rights,” “droit moral,” or
the like (collectively “Moral Rights”). To the extent Advisor retains any such
Moral Rights under applicable law, Advisor hereby ratifies and consents to any
action that may be taken with respect to such Moral Rights by or authorized by
Eventbrite and agrees not to assert any Moral Rights with respect thereto.
Advisor will confirm any such ratifications, consents and agreements from time
to time as requested by Eventbrite. A. Disclosure of Prior Inventions. Advisor
has identified on Appendix B attached hereto all Inventions relating in any way
to Eventbrite’s business or proposed business which were made by Advisor prior
to providing Services to Eventbrite (“Prior Inventions”). Advisor represents
that such list is complete and that Advisor has no rights in any such Inventions
other than those Prior Inventions specified in Appendix B. If no Prior
Inventions are listed on Appendix B, Advisor thereby represents that there are
no such Prior Inventions at the time of signing this Agreement. B. Ownership of
Eventbrite Inventions. Advisor hereby agrees to promptly to disclose and
describe to Eventbrite and agrees that Eventbrite shall own the entire right,
title, and interest (including patent rights, copyrights, trade secret rights,
maskwork rights, sui generis database rights and all other intellectual property
rights of any sort throughout the world) in and to all Inventions and 3 Advisor
has read and understands this page: _________________________



--------------------------------------------------------------------------------



 
[ex101andrewdreskinstrate004.jpg]
DocuSign Envelope ID: 185E8AC0-BC6C-4A7B-A634-894BCF95BA82 any associated
intellectual property rights which Advisor may solely or jointly conceive,
develop or reduce to practice during the period of Advisor’s Services with
Eventbrite, whether prior to or following the execution of this Agreement, that
relate to the subject matter of or arise out of or in connection with the
Services or any Confidential Information, including, without limitation, any
creative assets to be delivered pursuant to Appendix A (“Eventbrite
Inventions”). All Eventbrite Inventions are works made for hire for Eventbrite
to the extent allowed by law, and, if at any time for any reason any Eventbrite
Invention is deemed not to be a work made for hire, Advisor hereby irrevocably
transfers and assigns, and agrees to transfer and assign, to Eventbrite or its
designee, all right, title and interest therein, including all copyrights and
all renewals and extensions thereto. Without limiting the generality of the
foregoing, Eventbrite will have exclusive worldwide royalty free rights to
modify, adapt, and prepare derivative works based upon the Eventbrite Inventions
and to use, reproduce, distribute, publicly perform, and display the Eventbrite
Inventions in any manner and in any and all media now or hereafter known.
Advisor will cooperate with Eventbrite and will execute and cause to be executed
any assignments, instruments, and documents reasonably requested by Eventbrite
to evidence Eventbrite’s interest or rights hereunder. C. Assignment and License
of Prior Inventions. Advisor agrees to grant Eventbrite or its designees a
royalty free, perpetual, irrevocable, transferable, sublicensable (with rights
to sublicense through multiple tiers of distribution), worldwide license to
practice all applicable patent, copyright and other intellectual property rights
relating to any Prior Inventions which Advisor incorporates, or permits to be
incorporated, in any Eventbrite Inventions, products or services, or which is
necessary for the use, reproduction, distribution or other exploitation of any
Eventbrite Inventions. Notwithstanding the foregoing, Advisor agrees that
Advisor will not incorporate, or permit to be incorporated, such Prior
Inventions in any Eventbrite Inventions, products or services without
Eventbrite’s prior written consent. D. Cooperation in Perfecting Rights to
Inventions. Advisor will perform, during and after the term of this Agreement,
all acts deemed necessary or desirable by Eventbrite to permit and assist it, at
its expense, in obtaining and enforcing the full benefits, enjoyment, rights and
title throughout the world in the Inventions hereby assigned or licensed to
Eventbrite. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in the registration and enforcement of
applicable patents, copyrights, maskworks or other legal proceedings. In the
event that Eventbrite is unable for any reason to secure Advisor’s signature to
any document required to apply for or execute any patent, copyright, mask work
or other applications with respect to any Inventions (including improvements,
renewals, extensions, continuations, divisions or continuations in part
thereof), Advisor hereby irrevocably designates and appoints Eventbrite and its
duly authorized officers and agents as Advisor’s agents and attorneys-in-fact to
act for and on Advisor’s behalf and instead of Advisor, to execute and file any
such application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, maskworks or other rights with
the same legal force and effect as if executed by Advisor. If any other person
is in any way involved in any Services, Advisor will obtain the foregoing
ratifications, agreements, licenses, assignments, consents and authorizations
from each such person for Eventbrite’s exclusive benefit. 7. Expectation of
Privacy. Advisor recognizes and agrees that Advisor has no expectation of
privacy with respect to Eventbrite’s telecommunications, networking or
information processing systems (including, without limitation, stored computer
files, email messages and voice messages) and that Advisor’s activity, and any
files or messages, on or using any of those systems may be monitored at any time
without notice. 8. Notices. Any notice required or permitted under this
Agreement shall be deemed to have been effectively made or given if in writing
and personally delivered or sent by confirmed email to the email addresses
listed with the parties’ signatures. 9. Arbitration. Advisor agrees to execute
the Arbitration Agreement attached as Appendix C. Except for claims by
Eventbrite as described in Section 10, the Parties agree that any disagreement
or controversy arising out of or relating to this Agreement shall be resolved
pursuant to the Parties’ Arbitration Agreement. 10. Injunctive Relief. A breach
by Advisor of any of the promises or agreements contained in Section 5 or
Section 6 will result in irreparable and continuing damage to Eventbrite for
which there will be no adequate remedy at law, and Eventbrite shall be entitled
to seek injunctive relief and/or a decree for specific performance, and such
other relief as may be proper (including monetary damages if appropriate) from
any court of competent jurisdiction and without any requirement to post a bond.
11. Complete Agreement. This Agreement, including its Appendices and any
referenced documents, contains the entire agreement and understanding of the
Parties and fully supersedes all prior and contemporaneous agreements,
correspondence, discussions and understandings between the Parties hereto
pertaining to the subject matter hereof. Notwithstanding the above, Eventbrite’s
obligations to Advisor under section 14 of his prior employment offer letter,
dated September 14, 2017, relating to indemnification and D&O insurance shall
remain in full force and effect according to its terms, including, without
limitation, in connection with any legal actions pending as of the date of this
Agreement to which Advisor is named as a party. This Agreement may be executed
in several counterparts, each of which shall be deemed an original but all of
which together will constitute one and the same instrument. If a Party to this
Agreement signs the signature page and faxes (or scans and emails) the signature
page to the other Party, then such signature page shall be deemed an original
signature page to this Agreement and shall constitute the execution and delivery
of this Agreement by the sending Party. There have been no representations,
inducements, promises or agreements of any kind that have been made by any 4
Advisor has read and understands this page: _________________________



--------------------------------------------------------------------------------



 
[ex101andrewdreskinstrate005.jpg]
DocuSign Envelope ID: 185E8AC0-BC6C-4A7B-A634-894BCF95BA82 Party, or by any
person acting on behalf of any Party, which are not embodied within this
Agreement. This Agreement may not be changed or altered except in writing duly
executed by Eventbrite and the Advisor, or their duly authorized
representatives. The waiver by either Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach. The headings in this Agreement are inserted for convenience
of reference only and are not intended to define, limit or in any way describe
the scope of this Agreement or the intent of any provisions hereof. The failure
of either Party to enforce its rights under this Agreement at any time for any
period shall not be construed as a waiver of such rights. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable. This Agreement shall be governed by, construed and enforced under
the laws of the State of California, without regard to its conflict of law
rules. 12. Term and Termination. A. Advisor will provide the Services to
Eventbrite for the time period stated in Appendix A. B. Either Party may
terminate this Agreement at any time in its sole and absolute discretion, with
or without Cause upon giving the other Party at least 7 days’ prior written
notice. Sections 1-3 and 5-11 (inclusive) of this Agreement shall survive the
termination hereof. C. Either party may terminate this Agreement immediately for
Cause by providing written notice to the opposite party. As used in this
Agreement, “Cause” shall mean a breach of this Agreement which is not cured, if
curable, within 7 days after receipt of written notice specifying the facts and
circumstances claimed to constitute Cause . D. Eventbrite may terminate this
Agreement or suspend its performance hereunder, without prior notice, in the
event that Eventbrite’s facilities are damaged or destroyed or Eventbrite’s
performance hereunder is prevented or hindered by labor disturbances (including
but not limited to strikes and picketing), acts of God, the elements, order of
governmental, civil or military authority, or any other cause (whether similar
or dissimilar to the above mentioned) not within the reasonable control of
Eventbrite. E. In the event of any termination of this Agreement, by Eventbrite
or Advisor, Eventbrite shall pay Advisor all amounts due through the date the
Agreement terminates. F. In the event Eventbrite terminates this Agreement
without Cause, as defined in Paragraph 12(C) above, within 60 days after such
termination Eventbrite shall provide a lump sum payment to Advisor equal to 6
months of the Base Fee and the Additional Quarterly Payment due within that
quarter, as specified in Appendix A. IN WITNESS WHEREOF, the Parties have
executed this Agreement as of the Effective Date. EVENTBRITE, INC. By: Name:
Samantha Harnett Title: General Counsel Date: 2019-05-27 Email:
sharnett@eventbrite.com Advisor By: Name: Andrew Dreskin Date: 2019-05-27 Email:
amdreskin@gmail.com 5 Advisor has read and understands this page:
_________________________



--------------------------------------------------------------------------------



 
[ex101andrewdreskinstrate006.jpg]
DocuSign Envelope ID: 185E8AC0-BC6C-4A7B-A634-894BCF95BA82 By Advisor’s
signature above, Advisor acknowledges that, prior to signing, he or she has read
this Agreement in its entirety and was afforded the opportunity to have it
reviewed by legal counsel. Specifically, Advisor understands that this
contractual relationship is an independent contractor relationship. Advisor also
acknowledges that this Agreement is negotiable, including the Fees herein. If
Advisor is a company, the signer warrants that he or she has the authority to
sign on behalf of the company. 6 Advisor has read and understands this page:
_________________________



--------------------------------------------------------------------------------



 
[ex101andrewdreskinstrate007.jpg]
DocuSign Envelope ID: 185E8AC0-BC6C-4A7B-A634-894BCF95BA82 Appendix A Services
TERM: June 3, 2019 through June 3, 2021 PRICE AND PAYMENT SCHEDULE: Base Fee.
$300,000 per year, to be paid in semi-monthly installments via ACH transfer
throughout the two-year term, subject to the Termination provision of this
Agreement. Additional Quarterly Payment. $175,000 per year to be paid in
quarterly installments via ACH transfer throughout the two-year term, subject to
the Termination provision of this Agreement. Annual Performance Payout. For
2019, Advisor shall also be eligible to earn a cash Annual Performance Payout
equal to 30% of the annual Base Fee upon achievement of $16.3M or more of
migrated revenue on or before December 31, 2019 for creators not already
designated migrated, under contract to migrate or considered lost for purposes
of migration as designated by the MBU team as of the Effective Date of this
Agreement (“Migrated Revenue”). If Migrated Revenue is below $12.2M, Advisor
will not be eligible for an Annual Performance Payout. For Migrated Revenue
between $12.2M and $16.3M or more, Advisor will earn a straight-line percentage
Annual Performance Payout, between zero and 30% of the annual Base Fee. For
example, if Migrated Revenue for 2019 was $14.25M, Advisor would earn an Annual
Performance Payout equal to 15% of the annual Base Fee. For calendar years after
2019, Advisor and Eventbrite’s CEO will mutually agree, in writing, on the
components to be used for calculation of Advisor’s annual performance payout
eligibility within a reasonable period of time following the Board’s approval of
the Company’s Bonus Plan for such calendar year, subject to the Termination
provision of this Agreement. For 2019 and 2020, any Annual Performance Payouts
shall be paid in full within 60 days after the end of the calendar year. For
2021, any Annual Performance Payout shall be paid within 60 days after the end
of the Term of this Agreement specified above. Equity Vest. Advisor’s existing
equity grant, dated December 1, 2017, will continue to vest in accordance with
its original vesting schedule until fully vested. Advisor will have three months
after his service to Eventbrite under this Agreement ends to exercise any and
all then-vested portion of the existing equity grant. Expenses. Eventbrite shall
reimburse Advisor for travel, entertainment and related expenses incurred by
Advisor in performing the Services under this Agreement; provided, however, that
Advisor will obtain advance approval from Eventbrite’s CFO for any expense items
in excess of $2,500. Tax Treatment. Advisor will execute an IRS form W-9 and, as
required by law, shall be issued an IRS Form 1099. No taxes of any type will be
withheld from Advisor’s fees under this Agreement. SERVICES: Assist in the
migration and retention of MBU creator revenue and growing revenue through new
creator bookings. Advisor and the CFO will mutually agree on a reasonable number
of dedicated Eventbrite employees to support Advisor’s work under this
Agreement, in addition to continued support by Melissa Silva. 7 Advisor has read
and understands this page: _________________________



--------------------------------------------------------------------------------



 
[ex101andrewdreskinstrate008.jpg]
DocuSign Envelope ID: 185E8AC0-BC6C-4A7B-A634-894BCF95BA82 Appendix B Prior
Inventions ___________ Advisor Initials 8 Advisor has read and understands this
page: _________________________



--------------------------------------------------------------------------------



 
[ex101andrewdreskinstrate009.jpg]
DocuSign Envelope ID: 185E8AC0-BC6C-4A7B-A634-894BCF95BA82 Appendix C
ARBITRATION AGREEMENT This Arbitration Agreement covers important issues
relating to your Strategic Advisory Agreement with Eventbrite and the settlement
of any disputes that may arise from time to time between you and Eventbrite. You
are free to seek assistance from independent advisors of your choice outside
Eventbrite or to refrain from doing so, if that is your choice. 1. How This
Agreement Applies This Arbitration Agreement (the “Agreement”) applies to any
dispute arising out of or related to your Strategic Advisory Agreement with
Eventbrite, Inc. (the “Strategic Advisory Agreement”) or one of its affiliates,
successor, subsidiaries or parent companies (collectively, "Eventbrite") or
termination of Services and survives after the Strategic Advisor Agreement
terminates. Nothing contained in this Agreement shall be construed to prevent or
excuse you (individually or in concert with others) or Eventbrite from utilizing
the Parties’ existing procedures for resolution of complaints, and this
Agreement is not intended to be a substitute for such procedures. Except as it
otherwise provides, this Agreement is intended to apply to the resolution of
disputes that otherwise would be resolved in a court of law or before a forum
other than arbitration. This Agreement requires all such disputes to be resolved
only by an arbitrator through final and binding arbitration and not by a court
or jury trial. Such disputes include without limitation disputes arising out of
or relating to interpretation or application of this Agreement, including
without limitation as to the enforceability, conscionability, revocability, or
validity of this Agreement or any portion of this Agreement other than the Class
Action Waiver contained in paragraph 6 below and disputes arising out of or
related to the independent contractor relationship, including without limitation
claims for breach of contract, misclassification and failure to pay. This
Agreement is governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq. and
evidences a transaction involving commerce. 2. Limitations On How This Agreement
Applies This Agreement does not apply to: (i) claims for workers compensation,
state disability insurance and unemployment insurance benefits, (ii) disputes
which may not be subject to pre-dispute arbitration agreements as provided in
the Dodd-Frank Wall Street Reform and Consumer Protection Act, and (iii) claims
for which applicable law permits access to an administrative agency
notwithstanding the existence of this Agreement and which are then brought
before such administrative agency, including without limitation claims or
charges brought before the Equal Employment Opportunity Commission
(www.eeoc.gov), the U.S. Department of Labor (www.dol.gov), the National Labor
Relations Board (www.nlrb.gov), or the Office of Federal Contract Compliance
Programs (www.dol.gov/esa/ofccp). Nothing in this Agreement shall be deemed to
preclude or excuse a party from bringing an administrative claim before any
agency in order to fulfill the party's obligation to exhaust administrative
remedies before making a claim in arbitration. 3. Selecting The Arbitrator The
neutral Arbitrator shall be selected by mutual agreement of you and Eventbrite.
Unless you and Eventbrite mutually agree otherwise, the Arbitrator shall be an
attorney licensed to practice in the location where the arbitration proceeding
will be conducted or a retired federal or state judicial officer who presided in
the jurisdiction where the arbitration will be conducted. If for any reason the
parties cannot agree to an Arbitrator, either party may apply to AAA or a court
of competent jurisdiction with authority over the location where the arbitration
will be conducted for appointment of a neutral Arbitrator. The court or AAA
shall then appoint an arbitrator, who shall act under this Agreement with the
same force and effect as if the parties had selected the arbitrator by mutual
agreement. The location of the arbitration proceeding shall be San Francisco,
California, unless each party to the arbitration agrees in writing otherwise. 4.
Starting The Arbitration All claims in arbitration are subject to the same
statutes of limitation that would apply in court. The party bringing the claim
must demand arbitration in writing and deliver the written demand by hand or
first class mail to the other party within the applicable statute of limitations
period. The demand for arbitration shall include identification of the parties,
a statement of the legal and factual basis of the claim(s), and a specification
of the remedy sought. Any demand for arbitration made to Eventbrite shall be
provided to Eventbrite’s Legal Department at Eventbrite’s then current
registered address for the service of process in California. The arbitrator
shall resolve all disputes regarding the timeliness or propriety of the demand
for arbitration. A party may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief in connection with an arbitrable
controversy, but only upon the ground that the award to which that party may be
entitled may be rendered ineffectual without such provisional relief. 9 Advisor
has read and understands this page: _________________________



--------------------------------------------------------------------------------



 
[ex101andrewdreskinstrate010.jpg]
DocuSign Envelope ID: 185E8AC0-BC6C-4A7B-A634-894BCF95BA82 5. How Arbitration
Proceedings Are Conducted In arbitration, the parties will have the right to
conduct adequate civil discovery, bring dispositive motions, and present
witnesses and evidence as needed to present their cases and defenses, and any
disputes in this regard shall be resolved by the Arbitrator. At a party’s
request or on the Arbitrator’s own initiative, the Arbitrator may subpoena
witnesses or documents for discovery purposes or for the arbitration hearing.
Any arbitration will be conducted before the American Arbitration Association
(“AAA”) under the AAA’s then- existing national rules for the resolution of
employment disputes. 6. Class Action Waiver You and Eventbrite agree not to
bring any dispute in arbitration on a class basis. Accordingly, there will be no
right or authority for any dispute to be brought, heard or arbitrated as a class
action ("Class Action Waiver"). The Class Action Waiver shall be severable from
this Agreement in the event it is found unenforceable. Notwithstanding any other
clause contained in this Agreement, any claim that all or part of the Class
Action Waiver is invalid, unenforceable, unconscionable, revocable, void or
voidable may be determined only by a court of competent jurisdiction and not by
an arbitrator. The Class Action Waiver shall be severable in any case in which
the dispute is filed as an individual action and severance is necessary to
ensure the individual action proceeds in arbitration. 7. Paying For The
Arbitration Each party will pay the fees for his, her or its own attorneys,
subject to any remedies to which that party may later be entitled under
applicable law. However, you will only pay so much of the arbitration filing
fees as you would have paid had you filed a Complaint in a court of law and
Eventbrite will pay all remaining administrative and/or hearing fees charged by
the Arbitrator and/or AAA. 8. The Arbitration Hearing And Award The parties will
arbitrate their dispute before the Arbitrator, who shall confer with the parties
regarding the conduct of the hearing and resolve any disputes the parties may
have in that regard. Within 30 days of the close of the arbitration hearing, any
party will have the right to prepare, serve on the other party and file with the
Arbitrator a brief. The Arbitrator may award any party any remedy to which that
party is entitled under applicable law, but such remedies shall be limited to
those that would be available to a party in his or her individual capacity in a
court of law for the claims presented to and decided by the Arbitrator, and no
remedies that otherwise would be available to an individual in a court of law
will be forfeited by virtue of this Agreement. The Arbitrator shall apply
applicable controlling law and will issue a decision or award in writing,
stating the essential findings of fact and conclusions of law. In addition to
any other relief, the prevailing party in any arbitration shall be entitled to
an award of his or its costs and reasonable attorneys’ fees, with the amount of
such costs and fees to be determined in accordance with applicable law. A court
of competent jurisdiction shall have the authority to enter a judgment upon the
award made pursuant to the arbitration. 9. Enforcement Of This Agreement This
Agreement is the full and complete agreement relating to the formal resolution
of disputes covered by this Agreement. Except as stated in paragraph 6, above,
in the event any portion of this Agreement is deemed unenforceable, the
remainder of this Agreement will be enforceable. If the Class Action Waiver is
deemed to be unenforceable, you and Eventbrite agree that this Agreement is
otherwise silent as to any party's ability to bring a class action in
arbitration. /// 10 Advisor has read and understands this page:
_________________________



--------------------------------------------------------------------------------



 
[ex101andrewdreskinstrate011.jpg]
DocuSign Envelope ID: 185E8AC0-BC6C-4A7B-A634-894BCF95BA82 I acknowledge that I
have received, read, and understood this Dispute Resolution Agreement, including
the Class Action Waiver contained herein. Advisor Name (Printed): Andrew Dreskin
Advisor Signature: Date: 2019-05-27 11 Advisor has read and understands this
page: _________________________



--------------------------------------------------------------------------------



 